IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0085
                                Filed April 18, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LEE SAMUEL CHRISTENSEN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Emmet County, David A. Lester,

Judge.



       Lee Samuel Christensen appeals his conviction for second-degree murder

following a jury trial. REVERSED AND REMANDED.



       Leon F. Spies of Spies, Pavelich & Foley, Iowa City, for appellant.

       Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



       Heard by Danilson, C.J., and Vaitheswaran, Doyle, Tabor, and McDonald,

JJ. Vogel, J., takes no part.
                                          2


PER CURIAM.

       Lee Samuel Christensen shot a young man who was seeing a woman he

once dated.      The State charged Christensen with first-degree murder.          The

defense conceded Christensen was the shooter but argued he acted out of

passion, warranting a verdict of voluntary manslaughter, the second of three

lesser-included offenses. A jury found him guilty of second-degree murder, the

first of the three lesser-included offenses.

       On appeal, Christensen raises several issues. We find dispositive his claim

of juror misconduct based on the introduction of extraneous information into jury

deliberations.

I.     Juror Misconduct

       Background Proceedings. The proceedings leading up to the claim of juror

misconduct are as follows. During the six-day trial, the district court repeatedly

admonished the jurors “not to converse among” themselves “or with anyone else

on any subject connected with this case.” They were also instructed not to “allow

anyone to speak with” them “about this case.” If someone did, they were to “walk

away and . . . not listen.” If a person persisted in talking to them or in their

presence, the court instructed the jurors to “report it immediately” to the clerk or to

the court. The jurors’ phones were taken away during deliberations. The jurors

were “admonished not to listen to, view, or read any form of media while this case

is in progress.” They were told, “This includes . . . the full gamut of social media,

the internet, cell phone communications, Instagram, Twitter.” They were instructed

not to “report to anybody on Facebook or any of those [social media] that” they had
                                             3


“been selected as a juror” to avoid inadvertently receiving something they were

“not supposed to have.” Finally, the court stated, “Our goal here is to have this

case decided strictly upon the evidence and testimony presented at trial. So we

do not want you to see any outside information that’s not presented here.”

       At the conclusion of trial, the district court reminded the jurors, “You may

not communicate about this case before reaching your verdict. This includes cell

phones, and electronic media such as text messages, Facebook, MySpace,

LinkedIn, YouTube, Twitter, email, etc.”

       Several jurors disregarded these admonitions. After the jury announced its

verdict, Christensen moved for a new trial. He asserted:

       During deliberations, the jury was exposed to and influenced by
       extraneous social media information which was considered by the
       jurors during the deliberative process. This act exceeded the
       tolerable bounds of jury deliberation and appeared calculated to, and
       with reasonable probability did, influence the jury’s verdict.

Christensen claimed his “rights under the constitutions of the United States and

the State of Iowa to a fair trial and due process of law were violated for all the

reasons urged above.” Christensen simultaneously moved to poll the jury. The

district court granted the motion to poll.

       Following a hearing, the court denied the new trial motion. The court began

by conceding the jury received unauthorized information:

       The testimony from the majority of jurors during the post-trial hearing
       confirms they were made aware of extraneous information
       concerning the possibility of a riot or some other sort of public
       disturbance or violence occurring if the jury did not find Christensen
       guilty of something.
                                           4


Turning to whether the information was prejudicial, the court stated, “[S]uch

information, if actually considered by the jury during their deliberations, would

certainly be prejudicial.” But, in the court’s view,

       While there [was] some testimony suggesting that the extraneous
       information about the possibility of a public disturbance, a riot, or
       public violence was brought to light prior to them reaching their
       verdict, the greater preponderance of the evidence establishes that
       it was not until after the jury had reached their verdict that such
       evidence was discussed.

The court concluded, “[T]he jury could not have exceeded the tolerable bounds of

their deliberations.”

       On appeal, Christensen argues, “There can be no doubt that the exposure

of one or more jurors to Facebook postings or conversations with family members

about the possibility of a riot or danger to the jurors in the event Christensen was

not found guilty of murder constitutes misconduct.” He asserts the misconduct

“was calculated to, and with reasonable probability did, influence the verdict.”

       Standard of Review. In State v. Webster, 865 N.W.2d 223 (Iowa 2015), the

defendant filed a new trial motion raising a rule-based claim as well as a

constitutionally-grounded claim of juror misconduct and bias. The district court

denied the motion.      Webster, 865 N.W.2d at 230.            On appeal, the court

acknowledged constitutional claims trigger de novo review, but concluded the

defendant waived the constitutional claim and review was for an abuse of

discretion. Id. at 231 n.4, 232. Given the posture of the case and the court’s

“general[] agree[ment] with the fact-finding of the district court,” the court declined

to decide “the proper standard of review regarding fact-finding by the district court

in the context of a motion for a new trial.” Id. at 231 n.4.
                                               5


       We are faced with the same procedural posture. The district court denied

the misconduct/bias ground for a new trial under Iowa Rule of Criminal Procedure

2.24(2)(b)(2) (2015). The court also cited rule 2.24(2)(b)(9), permitting a court to

grant a new trial if the defendant has not received a fair and impartial trial, but did

not address the constitutional claim of juror misconduct. Accordingly, our review

of the district court’s ultimate conclusion on Christensen’s new trial motion is for

an abuse of discretion.

       That said, we are faced with the question the Webster court was able to

avoid—the standard of review of district court fact-findings—because, unlike the

court in Webster, we disagree with the district court’s key fact-findings supporting

the ruling. The rule-based claim of juror misconduct is grounded in the constitution

and, specifically, a defendant’s right to a fair trial.          See Iowa Rs. Crim. P.

2.24(2)(b)(9); 2.24(2)(b)(3) (authorizing a new trial where “the jury . . . ha[s] been

guilty of any misconduct tending to prevent a fair and just consideration of the

case”); State v. Weitzel, 905 N.W.2d 397, 403 (Iowa 2017) (declining to “strictly

demarcate a clear line between rule-based and due-process claims”). Although

Christensen waived his constitutional claim, we believe the constitutional

undergirding of the rule and the district court’s reliance on the rule requiring a fair

and impartial trial mandate de novo review of the fact findings. We proceed to the

merits.

       Rule 2.24(2)(b). Rule 2.24(2)(b)(2) permits a new trial if “the jury has

received    any     evidence      .    .   .       not   authorized   by   the   court.”

Iowa R. Crim. P. 2.24(2)(b)(2).       Receipt of this type of evidence constitutes
                                           6

misconduct. See Webster, 865 N.W.2d at 235 (“There can be no question that

communications with third parties about the merits of a case outside the confines

of jury deliberations is a species of misconduct.”); id. at 232 (“Juror misconduct

ordinarily relates to actions of a juror, often contrary to the court’s instructions or

admonitions, which impair the integrity of the fact finding process at trial.”); State

v. Johnson, 445 N.W.2d 337, 342 (Iowa 1989) (“[I]ntroduction of additional, outside

information is beyond permissible bounds.”), overruled on other grounds by State

v. Hill, 878 N.W.2d 269 (Iowa 2016); see also Iowa R. Evid. 5.606(b) (allowing a

juror to testify about whether “[e]xtraneous prejudicial information was improperly

brought to the jury’s attention”). But “[w]e have consistently held misconduct with

respect to the jury . . . will not be grounds for a new trial unless prejudice is shown.”

State v. Carey, 165 N.W.2d 27, 29 (Iowa 1969). We turn to the record on juror

misconduct.

       Pre-Deliberaton Facebook Contact. Before deliberations began, a juror

reported she logged onto Facebook during a lunchbreak and noticed Christensen’s

relative was listed on her profile as one of several top friends. She advised the

court she met the relative on a “girls’ weekend trip” three years earlier and they

became Facebook friends. She denied routine contact with the relative and denied

having any conversation with her about the case. She stated the contact would

not prevent her from being a fair and impartial juror in the case. The district court

decided to keep the juror on the jury.

       The juror did not receive extraneous information.              But the contact

highlighted jurors’ blatant disregard of the district court’s unambiguous admonition
                                          7

to refrain from the use of social media during the trial. See Webster, 865 N.W.2d

at 239 (disapproving of a juror’s click of the “like” button on a comment by the

victim’s stepmother).

       Post-Deliberation Extraneous Information. Several jurors reported gaining

access to extraneous information after they began deliberating. This information

is the crux of the misconduct claim.

       One juror was asked,

       [B]efore you and the other jurors reached your verdict and
       announced it in the courtroom, did you hear or see any comments
       from news media, from social media, from comments in the
       community, among friends, people that you know that there might be
       some sort of public disturbance or riot or public violence if a certain
       verdict wasn’t reached in Mr. Christensen’s case?

The juror responded, “I didn’t see it, but I did hear in the jury room that some people

had seen it on Facebook.” He described the people as “two female jurors.” When

asked if “the other jurors” said “specifically what they heard or saw,” he said, “I

think what specifically came up is that there were some threats against the jury

depending on what—whatever decision was made.” The women “just said that

there are people threatening the jury.” Although this juror could not say the threats

were “dependent on what specific decision was made by the jury,” he stated the

threats “had an impact on . . . the jury feeling safe” and “upon reaching a verdict,

there was a decision made to ask for a police presence as we walked to our cars

to make sure we were safe.” While, in his view, the discussion “wasn’t part of our

proceedings at all . . . as far as the decision we reached,” he admitted the

discussion took place “prior to” the announcement of the decision in open court.
                                          8


       A second juror, asked the same question by defense counsel, began by

stating she did not learn of extraneous comments about a riot or public disturbance

or violence if a certain verdict was not reached until “after the decision was made”

and they “were escorted out.” However, on further questioning, she said the

information was mentioned “a few days” before the jurors came into the courtroom

to announce their verdict, “[d]uring the time [they] were in the jury room.” She

agreed the information referenced in the question “was mentioned to all of us” and

the person who mentioned it “had been told that it was all over Facebook.”

       A third juror stated, “I did hear someone say something about that, but I

don’t know who.” She did not recall the time line. Later, she explained, “I think

someone just said that they heard that if we didn’t vote for first degree murder that

there was going to be—people were going to be mad or be outside the courthouse,

something to that effect.”

       A fourth juror seconded the third juror’s comments. When asked what she

recalled being brought up in the jury room, she said, “Just that someone had told

them that if it wasn’t first degree that there would be a riot.” She stated the

comment was made after the jury reached a verdict but before it was announced

in the courtroom.

       A fifth juror said a person was told there was something on Facebook, but

she heard the comment after the verdict was announced and after they returned

to the jury room, but before they left the courthouse.

       A sixth juror said there was a concern for the safety of jurors, but he did not

remember “if it was after the verdict or before.” He said “most people raised their
                                          9


hands” when asked if they were worried about their safety. He attributed the

concern to the “highly charged,” “emotional pressure” in the jury room.

       A seventh juror agreed she heard other jurors in the jury room say they

heard or saw something about possible violence based on what the verdict might

be. She said, “There was just a comment made that there might be, like a possible

riot at the courthouse.” She said the comment was made before they came in to

announce the verdict. She stated one juror made the comment and it was based

on a call she received.

       An eighth juror described a “very emotional” juror who heard there would

possibly be a riot. The juror said the comment was made after the verdict was

announced in open court.

       In sum, eight of the twelve jurors said they received extraneous information

relating to the outcome of the case in the jury room, after they began deliberating.

       A ninth juror said she heard “there had been talk about a riot if [Christensen]

wasn’t found guilty.” She said she heard it out in the public somewhere while the

trial was still going on but did not recall that it was discussed in the jury room. The

juror appeared to have heard the information outside the jury room. In Webster,

the court found a juror “confronted with brief conclusory statements by third

parties,” who “did not engage in an extended conversation on the merits of the

case,” did not commit misconduct. 865 N.W.2d at 235. Accordingly, we do not

count her in the final tally of jurors who received extraneous information during jury

deliberations.   However, we do count her in the tally of jurors who received

extraneous information.
                                              10


        The information received by the jurors came from sources explicitly

prohibited by the court’s admonition. No juror reported these violations to the clerk

or to the judge.1 We conclude the eight jurors’ receipt of extraneous information

during deliberations amounted to juror misconduct. See Webster, 865 N.W.2d at

235. The jurors violated rule 2.24(2)(b)(2). The district court did not abuse its

discretion in reaching the same conclusion.2

        Prejudice. The general prejudice standard in the juror misconduct context

has been framed as follows: “[I]t must appear the misconduct was calculated to,

and with reasonable probability did, influence the verdict.” Cullen, 357 N.W.2d at

27, partially abrogated by Ryan, 422 N.W.2d at 495; see also Webster, 865 N.W.2d

at 235-36 (applying the Cullen prejudice standard). However, in Cullen, the court

also discussed another prejudice standard. See Cullen, 357 N.W.2d at 28. After

distinguishing between the internal operations of the jury and “manipulation of the

jury by outsiders,” the court stated, the manipulation scenario “justif[ied] a stricter



1
  One juror thought the court was informed. The district court confirmed no one conveyed
this post-deliberation information to the court.
2 In finding a violation of rule 2.24(2)(b)(2), the district court relied on State v. Cullen, 357
N.W.2d 24, 27 (Iowa 1984). There, the Iowa Supreme Court articulated a three-part test
for analyzing juror misconduct:
         (1) evidence from the jurors must consist only of objective facts as to what
         actually occurred in or out of the jury room bearing on misconduct; (2) the
         acts or statements complained of must exceed tolerable bounds of jury
         deliberation; and (3) it must appear the misconduct was calculated to, and
         with reasonable probability did, influence the verdict.
Cullen, 357 N.W.2d at 27. The court later clarified the first prong of the test. See Ryan v.
Arneson, 422 N.W.2d 491, 495 (Iowa 1988). Applying this test, the district court found a
violation of the rule but stated the violation did not exceed the tolerable bounds of jury
deliberations. In effect, the court equated the second prong of the Cullen test with the
third, prejudice prong. In our view, the second prong—whether the jury exceeded the
tolerable bounds of jury deliberation—goes to the question of whether there was
misconduct. See Johnson, 445 N.W.2d at 342.
                                          11

rule, designed to keep the jury above suspicion.” Id.; see also State v. Wells, 437
N.W.2d 575, 581 (Iowa 1989) (“[W]e do not have a question of influence exerted

by nonjury members which would call for the application of the stricter rule.”)

       In Carey, 165 N.W.2d at 29, the court characterized the stricter rule as

“equally well-established.” The court stated, “[T]he jury is to be above suspicion

and that any practice which brings its proceedings under suspicion is to be

prohibited.” Carey, 165 N.W.2d at 29. There, the outside influence was a sign

placed by the bailiff outside the jury room stating, “Coffee will be furnished in the

jury room by the county clerk and the county attorney.” Id. at 28. The Iowa

Supreme Court began by acknowledging the absence of a contention that “any

juror here was corrupted for the price of a cup of coffee.” Id. at 29. But the court

stated, “[W]e along with all courts have zealously guarded the utter independence

of jurors.” Id.; see also Omaha Bank for Coops. v. Siouxland Cattle Coop., 305
N.W.2d 458, 461-63 (Iowa 1981) (concluding claim needed to be “retried to

‘zealously (guard) the utter independence of jurors,’” where a jury foreman bought

drinks for lawyers representing a party). The court continued, “[O]ur concern is

with the implication that attaches to the administration of justice under these

circumstances.” Carey, 165 N.W.2d at 30 (quoting Daniels v. Bloomquist, 138
N.W.2d 868, 872 (Iowa 1965)). The court stressed the importance of public

confidence in our jury system, stating:

       In order that the institution of jury trials be preserved and its
       usefulness continued, its deliberations and pronouncements must be
       kept pure, and untainted, not only from all improper influences, But
       from the appearance thereof. It is often said that the jury is one of
       the bulwarks of our liberty, but it will remain so only as long as public
       confidence in the institution prevails.
                                            12



Id. (quoting Daniels, 138 N.W.2d at 872). This was particularly true “in a criminal

trial.” Id. The court held the outside influence justified a new trial because “all

attempts to ingratiate one side or the other with the jury must be prevented.” Id.

       We have no trouble concluding Christensen would be entitled to a new trial

under Carey’s stricter rule. The threat of a public disturbance if jurors did not find

Christensen guilty3 was known by jurors at or before the time the verdict became

final. Most of the jurors were so concerned about their safety that they asked for

additional security. The integrity of their deliberative process was impugned.

       That said, our courts have not always applied the stricter rule to the

introduction of external information designed to manipulate a jury. See, e.g.,

Webster, 865 N.W.2d at 235-36 (applying Cullen standard to juror’s conversation

with a third-party); State v. Anderson, 448 N.W.2d 32, 34-35 (Iowa 1989) (citing

Carey for the proposition that “conduct by an outsider, improperly influencing a

juror, can be grounds for a new trial” but applying the Cullen prejudice test).

Accordingly, we will not end our analysis with application of the Carey prejudice

test but will also apply the Cullen prejudice test.

       To determine whether the misconduct was calculated to and with

reasonable probability did, influence the verdict, the district court is to judge “[t]he

impact of the misconduct . . . objectively . . . in light of all allowable inferences

brought to bear on the trial as a whole.” Doe v. Johnston, 476 N.W.2d 28, 35 (Iowa

1991). The inquiry is “whether the extraneous information would prejudice a typical



3
 Depending on the recollection of the jurors, the threat required a finding of guilt on the
charge of first-degree murder or of something else.
                                          13

juror.” State v. Henning, 545 N.W.2d 322, 325 (Iowa 1996). The “trial court in the

exercise of its broad discretion properly could examine the claimed influence

critically in light of all the trial evidence, the demeanor of witnesses and the issues

presented before making a commonsense evaluation of the alleged impact of the

jury misconduct.” State v. Christianson, 337 N.W.2d 502, 506 (Iowa 1983).

       We conclude the extraneous evidence of a riot or disturbance or threat was

“calculated to” influence the jury. See Wells, 437 N.W.2d at 581 (stating juror’s

visit to the scene was calculated to influence the verdict).         The first juror’s

statement “that there were some threats against the jury depending on what—

whatever decision was made” and the third and fourth jurors’ statements that they

heard if they did not vote for first-degree murder people would be mad and there

might be a riot, would have led a reasonable juror to believe outside forces were

disseminating information designed to influence the verdict.

       The more difficult question is whether the extraneous information with

reasonable probability did influence the verdict.       As noted, the district court

concluded it “would certainly be prejudicial” if information “concerning the

possibility of a riot or some other sort of public disturbance or violence occurring if

the jury did not find Christensen guilty of something” was “actually considered by

the jury during their deliberations.”    But the court declined to find prejudice

because, in its view, “it was not until after the jury had reached their verdict that

such evidence was discussed.”

       In fact, of the nine jurors who said they received extraneous information, at

least four remembered receiving the information before the verdict was announced
                                           14


in the courtroom. Because the extraneous information was “actually considered

by” certain jurors “during their deliberations,” the court’s conditional finding of

prejudice should have been unconditional. See Johnston, 476 N.W.2d at 35

(“[T]he trial court is in the best position to objectively assess the impact of juror

misconduct.”); cf. Anderson, 448 N.W.2d at 34-35 (affirming denial of new trial

motion where juror was uninfluenced by the comments of the outsider and the

other jurors were unaware of the comments until the verdict was reached); Wells,
437 N.W.2d at 580-81 (concluding juror only discussed visit to scene with one

juror, who was dismissed and replaced with an alternate juror).

       In any event, whether the extraneous information came in before the jurors

agreed on a verdict or after the verdict was reached but before it was announced

in open court makes little difference because, until a verdict is announced in open

court, it is not final. See Iowa R. Crim. P. 2.22(5) (“The jury, agreeing on a verdict

unanimously, shall bring the verdict into court, where it shall be read to them, and

inquiry made if it is their verdict. . . . If any juror expresses disagreement on such

poll or inquiry, the jury shall be sent out for further deliberation; otherwise, the

verdict is complete and the jury shall be discharged.”); see also State v. Jones,

817 N.W.2d 11, 18 (Iowa 2012) (“Even though jurors very rarely change their

verdict when polled, the possibility that they may change their verdict requires a

court to insist that the jury return its verdict in the presence of the defendant.”); id.

(“The requirement that verdicts be announced in open court vindicates the judicial

system’s symbolic interest in maintaining the appearance of justice and its

pragmatic interest in giving the finder of fact a final opportunity to change its
                                          15


decision.” (citation omitted)). Because the verdict had to be unanimous and the

jurors could have changed their minds in open court, we conclude the misconduct

was calculated to and with reasonable probability did influence the verdict.

      In reaching this conclusion, we have considered the State’s argument that

there was no prejudice because “the defense theory was that it was second-degree

murder, not a premeditated murder” and the defense theory succeeded. To the

contrary, the defense did not ask for a finding of guilt on the charge of second-

degree murder. The defense pointed out the four options facing the jury—first-

degree murder, second-degree murder, voluntary manslaughter, and involuntary

manslaughter—and      asserted,   “[A]t   best   the   evidence   establishes   that

[Christensen] committed the crime of voluntary manslaughter.” Christensen’s

attorney specifically moved for judgment of acquittal on first- and second-degree

murder. And in closing argument, he advocated for a finding of guilt on voluntary

manslaughter. In short, the defense did not get what it asked for. See State v.

Ceretti, 871 N.W.2d 88, 93-94 (Iowa 2015) (distinguishing mental states for first-

degree murder, second-degree murder, and voluntary manslaughter and stating,

“Because a person could commit voluntary manslaughter under circumstances

which would otherwise be second-degree murder, specific intent to kill is not an

essential element of voluntary manslaughter”).

       Nor are we persuaded by the State’s contention that the strength of the

State’s case warrants a finding of no prejudice. The State cited Christensen’s

admission “to both of his parents and his ex-girlfriend that he harmed the victim,”

“[t]he gun and ammunition . . . discovered in [his] home,” “[a] bloodstain on [his]
                                           16


blue jeans and . . . on boots” at his home, a text from the victim to his ex-girlfriend

“that he gave [Christensen] a ride home on the day of his murder,” and “the

evidence . . . that the victim was killed during a narrow window consistent with

when he was with the defendant.”

       Christensen’s attorney conceded most of these facts. He spent little time

on whether Christensen shot the young man and whether the man died as a

result—both elements of first-degree murder, second-degree murder, and

voluntary manslaughter.        Instead, he attacked the State’s evidence on

Christensen’s     mental    state—whether       he    “acted    willfully,   deliberately,

premeditatedly, and with a specific intent to kill” the young man, as required for a

finding of guilt on first-degree murder, and whether he acted with malice

aforethought, as required for a finding of guilt on first-degree and second-degree

murder.    And he elicited evidence supporting the mental state for voluntary

manslaughter—“The shooting was done solely by reason of sudden, violent and

irresistible passion resulting from serious provocation.” He told the jury he would

not insult their intelligence by seeking a verdict of “not guilty” and insisted the crime

was one of passion. The State’s essentially undisputed shooting evidence was

not the sticking point; Christensen’s mental state was. The extraneous information

with reasonable probability could have influenced which mental state the jurors

adopted and, hence, which verdict they reached, irrespective of the strength of the

remaining evidence.

       We are also unpersuaded by the State’s reliance on juror testimony

minimizing the effect of the extraneous information. As the court stated in Cullen,
                                          17


“statements by jurors, subsequent to deliberations, as to whether they were

influenced by certain matters or to what degree they were influenced, are

incompetent for the purpose of impeaching a verdict and must be ignored.” 357
N.W.2d at 29.        “To justify a new trial for jury misconduct it must appear

(independently of what jurors might later say) the misconduct was calculated to,

and probably did, influence the verdict.” State v. Houston, 209 N.W.2d 42, 45

(Iowa 1973). This standard was satisfied.

          Notably, the Iowa Supreme Court adopted the “reasonable probability that

the misconduct influenced the verdict” test to prevent de minimus extraneous

information from upending jury verdicts.        See Johnston, 476 N.W.2d at 35

(“Plaintiffs urge us to retreat from this standard and adopt, instead, a rule whereby

prejudice is presumed to result from the introduction of extraneous material. We

decline the invitation to do so. A certain amount of leeway must be built into the

system so that a relatively minor incident of misconduct is not allowed to disrupt

what may have been a lengthy, costly, and otherwise fair trial.          We are still

convinced that the trial court is in the best position to objectively assess the impact

of juror misconduct.”). The extraneous information in this case was far from de

minimus. The information caused jurors to express concerns about their personal

safety.

II.       Disposition

          We conclude the extraneous information introduced into the jury room was

calculated to and with reasonable probability did influence the jury verdict. The

denial of Christensen’s new trial motion amounted to an abuse of discretion. We
                                      18


reverse and remand for a new trial.     In light of our disposition, we find it

unnecessary to address the remaining issues raised by Christensen.

      REVERSED AND REMANDED.

      All judges concur except McDonald, J., who dissents.
                                         19


MCDONALD, Judge (dissenting).

       Is there any thing whereof it may be said, See, this is new? No, there is no

new thing under the sun. Take this case for example. While the defendant

presents this case as raising new issues regarding juror exposure to social media,

this case merely presents the intersection of two long-resolved issues in the

administration of the criminal jury trial. The first issue is whether the defendant’s

right to receive a fair trial was compromised by trying a high-profile case in a

smaller community. See 3 William Blackstone, Commentaries, *349, *383 (“A jury

coming from the neighborhood is in some respects a great advantage; but is often

liable to strong objections: especially in small jurisdictions . . . or where the

question in dispute has an extensive local tendency; where a cry has been raised

and the passions of the multitude been inflamed.”). The second issue is whether

the defendant’s right to receive a fair trial was compromised by the injection of

information into the trial process due to technological advances in the

dissemination of information. See Irvin v. Dowd, 366 U.S. 717, 722 (1961) (“In

these days of swift, widespread and diverse methods of communication, an

important case can be expected to arouse the interest of the public in the vicinity,

and scarcely any of those best qualified to serve as jurors will not have formed

some impression or opinion as to the merits of the case.”). The district court did

not abuse its discretion or otherwise err in concluding the defendant did not

establish an entitlement to new trial pursuant to the long-standing precedents

governing the relevant issues. I respectfully dissent.
                                           20


       “The right to a trial by an impartial jury lies at the very heart of due process.”

Smith v. Phillips, 455 U.S. 209, 224 (1982) (Marshall, J. dissenting). To protect

the defendant’s right to trial by a fair and impartial jury, we have in place an

elaborate pretrial process to select and empanel a fair and impartial jury. The

prospective jurors must be drawn from a fair cross-section of the community. See

Smith, 455 U.S. at 226 (Marshall J., dissenting). The defendant may seek to

change the venue of his trial upon proof “that such degree of prejudice exists in

the county in which the trial is to be held that there is a substantial likelihood a fair

and impartial trial cannot be preserved with a jury selected from the county.” Iowa

R. Crim. P. 2.11(10)(b); see Smith, 455 U.S at 227 (Marshall J., dissenting). The

parties may challenge the jury panel for any material departure from the statutory

requirements for drawing or returning the jury. See Iowa R. Crim. P. 2.18(3). The

parties are entitled to conduct voir dire of the prospective jurors to determine

whether they are qualified and able to serve as jurors. See Iowa R. Crim. P.

2.18(6); Smith, 455 U.S. at 226 (Marshall, J., dissenting). The parties are entitled

to challenge and remove jurors for cause. See Iowa R. Crim. P. 2.18(5). The

parties are entitled to peremptory strikes of other jurors. See Iowa R. Crim. P.

2.18(9).

       The record reflects the parties successfully availed themselves of these

pretrial procedures to select a fair and impartial jury. The district court and the

lawyers were keenly aware selecting a jury would be more difficult in this case than

in the average case due to the visibility of the case in the community. At the

beginning of jury selection, the district court stated, “This case, as I understand it,
                                          21


has gotten a fair amount of media attention. I'm from Estherville. I know this is a

small community, people talk. So I just want to ask all of you at this point in time

how many of you have heard about this case or have knowledge of this case, raise

your right hand. That's a pretty good group. Please put them down.” With this

understanding, the district court and the lawyers conscientiously and diligently

conducted voir dire of the prospective jurors over several days. A fair reading of

the transcript shows the district court liberally granted the defendant’s for-cause

challenge to any prospective juror who expressed an inability or even reluctance

to judge the case solely on the evidence presented at trial. A fair reading of the

transcript also shows the jurors selected to serve, as a whole, were engaged in the

process, candid in their responses to the lawyer’s respective questions, and

committed to rendering a verdict solely on the evidence and argument presented

during trial.

       Despite the pretrial procedures designed to select and empanel a fair and

impartial jury, there are nonetheless circumstances that might later arise that might

call into question whether the jury was in fact fair and impartial.         One such

circumstance is juror misconduct. “Juror misconduct ordinarily relates to actions

of a juror, often contrary to the court's instructions or admonitions, which impair the

integrity of the fact-finding process at trial. Typical acts of misconduct include

communication with others outside the jury about the case, independently

investigating the crime or accident scenes outside of judicial oversight, or engaging

in independent research about questions of law or fact.” State v. Webster, 865
N.W.2d 223, 232 (Iowa 2015). A related, perhaps overlapping, circumstance is
                                        22


jury intrusion. Jury intrusion occurs when extraneous information makes it way to

the jury. See United States v. Olano, 507 U.S. 725, 739 (1993). “Jury intrusions

may range from petty, de minimis incidents to outrageous conduct.” United States

v. Ramos, 71 F.3d 1150, 1153 (5th Cir. 1995). This case seems more an instance

of jury intrusion rather than jury misconduct. See State v. Anderson, 448 N.W.2d
32, 34 (Iowa 1989).

      Whether the claim is classified as juror misconduct or jury intrusion, well-

established case law provides the defendant must prove the misconduct or

intrusion “affect[ed] the jury’s deliberations and thereby its verdict.” Olano, 507
U.S. at 739; Webster, 865 N.W.2d at 223. The federal standard was summarized

in Olano:

      We generally have analyzed outside intrusions upon the jury for
      prejudicial impact. See, e.g., Parker v. Gladden, 385 U.S. 363, 87
S. Ct. 468, 17 L. Ed. 2d 420 (1967) (per curiam) (bailiff's comments to
      jurors, such as “Oh that wicked fellow he is guilty,” were prejudicial);
      Patton v. Yount, 467 U.S. 1025, 104 S. Ct. 2885, 81 L. Ed. 2d 847
      (1984) (pretrial publicity was not prejudicial); Holbrook v. Flynn, 475
U.S. 560, 106 S. Ct. 1340, 89 L. Ed. 2d 525 (1986) (presence of
      uniformed state troopers in courtroom was not prejudicial). A prime
      example is Remmer v. United States, 347 U.S. 227, 74 S. Ct. 450, 98
L. Ed. 654 (1954), where an outsider had communicated with a juror
      during a criminal trial, appearing to offer a bribe, and the Federal
      Bureau of Investigation then had investigated the incident. We noted
      that “[t]he sending of an F.B.I. agent in the midst of a trial to
      investigate a juror as to his conduct is bound to impress the juror,”
      and remanded for the District Court to “determine the circumstances,
      the impact thereof upon the juror, and whether or not it was
      prejudicial, in a hearing with all interested parties permitted to
      participate.” Id., at 229-230, 74 S.Ct., at 451.

      ....

      There may be cases where an intrusion should be presumed
      prejudicial, see, e.g., Patton, supra, 467 U.S., at 1031-1035, 104
S. Ct., at 2888-2890; Turner v. Louisiana, 379 U.S. 466, 85 S. Ct. 546,
                                        23


      13 L. Ed. 2d 424 (1965), but a presumption of prejudice as opposed
      to a specific analysis does not change the ultimate inquiry: Did the
      intrusion affect the jury's deliberations and thereby its verdict?
507 U.S. at 738–39. The Iowa standard is expressed differently but encompasses

the same general notion: whether it appears “the misconduct was calculated to,

and with a reasonable probability did, influence the verdict.” Webster, 865 N.W.2d

at 235–36 (quoting State v. Cullen, 357 N.W.2d 24, 27 (Iowa 1984)).

      When this court evaluates the district court’s ruling on a motion for new trial

due to juror misconduct or juror intrusion, two significant principles guide our

review. First, there is legal significance attached to the jury’s verdict. Once the

jury has been sworn and rendered a verdict, we presume the jurors faithfully

discharged their civic duty in accord with the district court’s admonitions and

instructions in the absence of clear evidence to the contrary. See Richardson v.

Marsh, 481 U.S. 200, 211 (1987) (“The rule that juries are presumed to follow their

instructions is a pragmatic one, rooted less in the absolute certitude that the

presumption is true than in the belief that it represents a reasonable practical

accommodation of the interests of the state and the defendant in the criminal

justice process.”); United States v. Padilla, 639 F.3d 892, 897 (9th Cir. 2011)

(stating the jury “is entrusted with the obligation to apply the law and we in turn

presume that juries follow instructions given to them throughout the course of the

trial”); State v. Ary, No. 14-1112, 2015 WL 4935612, at *13 (Iowa Ct. App. Aug. 19,

2015) (McDonald, J., dissenting) (“I reject the premise that we presume the

impaneled jurors were not impartial solely because of their exposure to one juror's

stray remarks during voir dire. Instead, our caselaw provides we presume the
                                           24


impaneled jurors were serious-minded in taking their oath, they followed the court's

instruction to render a verdict on the evidence, and they discharged their civic duty

with the seriousness and earnestness the occasion demanded.”), vacated by State

v. Ary, 877 N.W.2d 686 (Iowa 2016). We honor the jury’s service and attach weight

to the finality of the jury’s verdict. See Webster, 865 N.W.2d at 233 (“Further, here,

a jury verdict has been rendered after a lengthy trial, and we have no desire to

start again for trifles. As has been often said, the accused is not entitled to a

perfect trial, but only a fair trial.”).

        Second, we defer to the judgment of the district court. District courts have

an institutional advantage over appellate courts in ruling on motions for new trial

arising out of claims of jury misconduct or jury intrusion. District courts regularly

preside over trials and have better developed the skills necessary to evaluate the

facts and circumstances of the particular case with respect to the conduct of the

trial. The district court judge is a member of the local community and has his finger

on the pulse of the community of which the jury is merely a microcosm. The district

court also has the advantage of percipience. “We, as an appellate tribunal, are in

a poor position to evaluate these competing considerations; we have only an

insentient record before us. The trial court is in a far better position to judge the

mood at trial and the predilections of the jury.” United States v. Ramos, 71 F.3d
1150, 1153 (5th Cir. 1995); see also Olano, 507 U.S. at 739; Remmer v. United

States, 347 U.S. 227, 228 (1954).

        For these two reasons, among others, our review is for an abuse of

discretion. See Webster, 865 N.W.2d at 231 (“We review a denial of a motion for
                                           25


a new trial based upon juror misconduct or juror bias for an abuse of discretion.”);

State v. Nitcher, 720 N.W.2d 547, 559 (Iowa 2006) (“The district court has broad

discretion in ruling on a motion for new trial, and thus our review in such cases is

for abuse of discretion.”); Cullen, 357 N.W.2d at 27 (noting the district court has

broad discretion when determining misconduct and its ruling will only be deemed

an abuse of discretion if it is clearly unreasonable.).

       In applying these long-standing rules and principles, I cannot conclude the

district court abused its discretion or otherwise erred in denying the defendant’s

motion for new trial. The defendant failed to prove the alleged intrusions were

calculated to influence the jury’s verdict. “Calculated” means to plan or contrive to

accomplish     a   purpose.        See    Calculated,     Merriam   Webster   Online,

https://www.merriam-webster.com/dictionary/calculated (last visited Apr. 10,

2018). “Calculated” connotes agency, viz., there is an actor who targeted the jury

for the purpose of influencing the jury’s verdict. In this case, there is no record of

any actor seeking to influence the jury’s verdict. Instead, the only evidence here

is a Facebook post from an unknown person.                During the hearing on the

defendant’s motion for new trial, no juror identified any actor allegedly attempting

to influence the jury’s verdict. The majority opinion does not identify the actor

“calculating” to influence this jury’s verdict.

       The defendant also failed to establish a reasonable probability the alleged

intrusions did, in fact, influence the jury’s verdict. See Riessen v. Neville, 425
N.W.2d 665, 669 (Iowa Ct. App. 1998) (“A new trial is justified only when it appears

the misconduct was calculated to, and with reasonable probability did, influence
                                          26


the verdict.”). The difference between a possibility and a reasonable probability is

significant. See id. The reasonable probability requirement is not easy to satisfy.

Id. The intrusion is judged objectively “to determine whether the extraneous

information would prejudice a typical juror. The standard has been expressed in

terms of whether the material was of a type more likely than not to implant prejudice

of an indelible nature upon the mind.” State v. Henning, 545 N.W.2d 322, 325

(Iowa 1996) (citations omitted). “Prior decisions show that this prong is not easily

satisfied.” State v. Bergmeier, No. 00-1051, 2001 WL 1203377, at *3–4 (Iowa Ct.

App. Oct. 12, 2001).

       First, the content of the information is not of the type that would have

influenced the jury’s verdict. At issue in this case are vague allegations of possible

disturbances in the community. In the record, there is a Facebook post from an

unknown poster. The unknown poster stated “she was told” by unknown persons

of unsubstantiated “rumors” of a “possible riot.” Although the majority tries to

characterize these statements as a direct threat against the jury to reach a

particular verdict, there is no specific, readily identifiable, credible threat against

the jury depending on its verdict. One juror stated the rumors were “ridiculous.”

Another juror testified the issue was raised and readily dismissed. When asked

for detail about what was heard, one juror captured the zeitgeist. The juror stated

the alleged disturbance was not “dependent on what specific decision was made

by the jury, just that there were people on both sides of the issue about whatever

the decision would be made.” In other words, at worst, the Facebook post and

other unsubstantiated rumors of possible disturbances in the community—started
                                          27


and spread by unknown persons—merely confirmed what the community, district

court, lawyers, and jurors already knew. In a small community where, as the

prosecutor said, “everybody knows everybody,” the community was tense and

divided, and any verdict would be subject to criticism from someone in the

community. The unsubstantiated rumors discussed in the post-trial hearing were

unlikely to influence any juror under the circumstances presented. A determination

of juror misconduct must be based on objective facts, and not mere speculation,

conjecture, or rumor. See State v. Piper, 663 N.W.2d 894, 910 (Iowa 2003).

       By way of comparison, the conduct in this case is less directed, purposeful,

and influential than in other cases where courts have concluded the defendant was

not denied the right to a fair trial. See, e.g., Anderson, 448 N.W.2d at 34–35

(fleeting conversation between juror and reserve special deputy, who declared,

“what's this not guilty shit,” was not basis for new trial). Even in instances of direct

threats to the jury, which are absent here, courts have been reluctant to grant a

mistrial or new trial based on external conduct in the absence of actual influence.

See United States v. Zelinka, 862 F.2d 92, 96 (6th Cir. 1988) (finding the trial court

did not err in denying the defendant's motion for mistrial where the jurors all

testified at a hearing that their impartiality was not affected by implied threats made

by spectators linked to the defendant.); United States v. Pennell, 737 F.2d 521,

534 (6th Cir. 1984) (finding trial court did not abuse its discretion by not granting a

mistrial where several jurors received threatening telephone calls of which the

other jurors became aware); Wallace v. United States, 412 F.2d 1097, 1102 (D.C.

Cir. 1969) (finding no error where newspaper article detailed threats to jurors but
                                         28


trial court found jurors could be impartial, that the responses of the jurors on voir

dire indicated their commendable efforts to avoid reading comments on the trial,

and that the special verdicts, including acquittal of two defendants on all counts

and of two of the appellants on some counts, served to confirm the finding that the

jury would be able to render an impartial verdict); Letsinger v. United States, 402
A.2d 411, 418 (D.C. 1979) (holding the trial court did not abuse its discretion in

refusing to grant a mistrial where two jurors had overheard a threat by the victim's

brother that he would get the jurors and kill them if they did not return a guilty

verdict); Davis v. State, 770 N.E.2d 319, 326 (Ind. 2002) (concluding the defendant

suffered no prejudice where the juror heard rumor the defendant’s family made

bomb threats against the courthouse); Pertgen v. State, 774 P.2d 429, 431 (Nev.

1989) (holding trial court did not err by denying the defendant's motion for mistrial

where three jurors received anonymous telephone calls in which the caller offered

them money if they voted for acquittal but threatened to kill them if they voted for

conviction); Silver v. State, 737 P.2d 1221, 1224 (Okla. Crim. App. 1987) (finding

the trial court did not err in refusing to grant a mistrial after the jury foreman

reported that his family had been threatened); Com. v. Bomar, 104 A.3d 1179,

1212 (Pa. 2014) (holding defendant failed to establish prejudice where death threat

was communicated to juror but the “threat was vague, its origins unknown,” and

was not attributed to the defendant); State v. Young, 866 S.W.2d 194, 196 (Tenn.

Crim. App. 1992) (holding no prejudice where five jurors admitting to hearing of

bomb threats against jury or having noticed unusual activity); Ryan v. State, 988
P.2d 46, 62 (Wyo. 1999) (finding comment from unidentified male that juror in
                                         29


murder prosecution heard as she left courthouse and later reported to other jurors,

that "we know who they are and they better find him innocent," did not require

mistrial).

       Second, and related to this latter point, I cannot conclude the jurors in this

case were so infirm that they ignored their civic duty and the district court’s

repeated instruction to decide the case on the evidence merely because they

heard unsubstantiated rumors from unknown sources of possible disturbances not

directed at anyone in particular.     Here, from the beginning of voir dire and

throughout the course of trial, the district court repeatedly guided and admonished

the jury it had to be fair and impartial and decide the case based on the evidence

and argument at trial. On the first day of voir dire, before the jury was selected,

the judge told the jury, “Now that you know what this case name is, please do not

talk to anybody about the case. Don’t do any research about the case. Don’t do

anything to gain information about this case. Our goal here is to end up with a jury,

number one, and be sure that jury is fair and impartial.”         The district court

repeatedly warned the jurors that media reports do not contain accurate

information. Review of the voir dire transcript shows the jurors committed to

deciding the case based on the evidence and not extraneous information about

the case. The jury was instructed the defendant was presumed innocent and not

guilty, the State had the burden to prove the defendant guilty beyond a reasonable

doubt, and the determination of guilt or innocence must be based on “the evidence

and the law” in the instructions. Instruction 13 provided the jury “shall base [its]

verdict only upon the evidence and these instructions.” Instruction 13 further
                                          30


provided “[a]nything you saw or heard about this case outside the courtroom” was

“not evidence.” Instruction 15 provided the jury was to “[d]ecide the facts from the

evidence.” Instruction 37 provided each juror must decide the case for his or her

self but only “after an impartial consideration of the evidence with the other jurors.”

Finally, instruction 38 provided:

       You may not communicate about this case before reaching your
       verdict. This includes cell phones, and electronic media such as text
       messages, Facebook, MySpace, Linkedln, YouTube, Twitter, email,
       etc. Do not do any research or make any investigation about this
       case on your own. Do not visit or view any place discussed in this
       case, and do not use Internet maps or Google Earth or any other
       program or device to search for or to view any place discussed in the
       testimony. Also, do not research any information about this case, the
       law, or the people involved, including the parties, the witnesses, the
       lawyers, or the judge. This includes using the Internet to research
       events or people referenced in the trial.
       This case will be tried on evidence presented in the courtroom. If you
       conduct independent research, you will be relying on matters not
       presented in court. The parties have a right to have this case decided
       on the evidence they know about and that has been introduced here
       in court. If you do some research or investigation or experiment that
       we do not know about, then your verdict may be influenced by
       inaccurate, incomplete or misleading information that has not been
       tested by the trial process, including the oath to tell the truth and by
       cross-examination. All of the parties are entitled to a fair trial,
       rendered by an impartial jury, and you must conduct yourself so as
       to maintain the integrity of the trial process. If you decide a case
       based on information not presented in court, you will have denied the
       parties a fair trial in accordance with the rules of this state and you
       will have done an injustice.

       The facts and circumstances of this case are not the extreme case in which

we can infer the jury disregarded the district court’s instructions to decide the case

on the evidence presented. See State v. Bolds, 55 N.W.2d 534, 535–36 (Iowa

1952) (“Jurors have sworn to try the case in accordance with law and the

instructions of the court, and [it] is only in extreme cases that we can presume they
                                          31


have disregarded their oaths and ignored the strong direction of the court.”);

Bergmeier, 2001 WL 1203377, at *4 (“The court also instructed the jury when the

case was submitted that its verdict was to be based only upon the evidence and

the instructions, and that the evidence did not include anything seen or heard about

the case outside the courtroom. We may presume the jurors followed the court's

admonition.”).

       Third, and most important, we need not speculate on whether the alleged

intrusions did, with reasonably probability, influence the jury’s verdict. In this case,

approximately three months after the jury returned its verdict, the district court held

a hearing on the defendant’s motion for new trial. Given the length of time between

the trial and the post-trial hearing, there was some unsurprising inconsistency in

the juror’s respective testimony regarding who heard what and when. However,

each of the jurors was specifically questioned regarding whether he or she had

been exposed to or heard information regarding a potential riot prior to the jury

reaching its verdict. Each juror answered the question in the negative. While the

majority is correct that the verdict is not final until announced in open court, that

legal proposition does not change the factual finding that these particular jurors

testified they were unaware of the information until after the jury had already

decided the case. While there may be some remote possibility a juror could have

changed his or her verdict between the time of decision and the time the verdict

was announced in open court, this remote possibility does not rise to the level of

reasonably probability our case law requires. See Riessen, 425 N.W.2d at 669

(stating the reasonable probability requirement is not easy to satisfy).
                                          32


      If the facts and circumstances of this case—unsubstantiated rumors of

possible disturbances directed at no one in particular posted on Facebook—were

enough to establish an entitlement to new trial, no murder case could be tried in

any community, let alone a smaller community. This is particularly true in an era

where information is available on the Internet, on television, on radio, and in the

newspaper; where people rapidly exchange information via email, text message,

direct message, and public messaging platforms; where smart phones push local

news and information to the user; where members of the community are more

connected via social media platforms; and where the social media platforms also

push information to the user. For example, in Webster, I noted in dissent the

defendant failed to prove the denial of a right to fair trial due, in part, to the

extensive interconnectedness of persons in smaller communities:

      The nature of the relationship between the juror and the victim's
      family, in and of itself, is not grounds for finding bias. The relationship
      is not of the type from which bias is necessarily inferred and that
      would support a challenge for cause. See Iowa R.Crim. P. 2.18(5).
      In fact, the relationship was attenuated—the juror's daughter was
      high school friends with the victim's half-sister or stepsister. The
      victim's mother was included in the juror's Facebook social network,
      but that fact alone does not indicate a meaningful relationship. See
      Sluss v. Commonwealth, 381 S.W. 215, 222 (Ky.2012) (noting on
      Facebook “a person can become ‘friends' with people to whom the
      person has no actual connection”); see also id. n.8 (noting the
      performer Lady Gaga had millions of Facebook “friends”). Also, the
      inference of bias that could be drawn from the relationship between
      the juror and the victim's family, if any, is mitigated by the fact the
      juror also had a relationship to the defendant's family—the juror's
      parents were good friends of the defendant's wife's family. The juror
      was also Facebook friends with one of Webster's wife's relatives.

State v. Webster, No. 13-1095, 2014 WL 5861967, at *15 (Iowa Ct. App. Nov. 13,

2014) (McDonald, J., dissenting), vacated by State v. Webster, 865 N.W.2d 223.
                                          33


       The defendant’s right to a fair trial is a foundational right, but he has not

established the district court abused its discretion or otherwise erred in concluding

the defendant failed to prove his right to a fair trial was compromised in this case.

The fact that an unsubstantiated rumor was spread on a social media platform

does not change the analysis. The defendant’s claim is old wine in a new bottle.

Our courts have long-settled rules and principles governing jury misconduct and

intrusion of any type. Long ago, the Iowa Supreme Court stated:

       In fact, it must be apparent that to follow the narrow rule of the Caine
       case would be to vitiate verdicts in almost all cases in which the jury
       is not strictly segregated. The citizens of Iowa are highly literate; they
       are interested in world affairs, and in the news of their state and of
       their communities. They follow events closely; and the fact of their
       selection as members of a jury does not automatically eliminate their
       desire to keep up with the times. When they are permitted to disperse
       at adjournments of the trial, it is inconceivable that they will not read
       newspapers and listen to telecasts and broadcasts. No matter how
       conscientiously they may try to avoid reading or listening to accounts
       of the trial in progress, and especially when the case is one which
       has aroused considerable interest, they will be faced with headlines
       or will advertently hear some comment from a newscaster
       concerning the matter before them.

       But each juror has taken an oath which requires him to try the case
       solely upon the evidence submitted, guided by the court's
       instructions. We think a rule which assumes as a matter of law that
       the mere reading or listening to newspaper or television or radio
       broadcasts of accounts of the trial is prejudicial misconduct of the
       jury goes too far, and we decline to follow it. Insofar as State v. Caine
       and State v. Peirce, announce such a rule they are overruled. We
       hold the true rule to be that reading or listening to reports of or
       comments on a trial in progress, by the jurors, or some of them, is
       not necessarily prejudicial error. Something must appear which leads
       to the conclusion that the jury was unfairly influenced by these
       extraneous matters; and in determining this, the trial court has a
       considerable, although not always final, discretion.

State v. McLaughlin, 94 N.W.2d 303, 309–10 (Iowa 1959). In the same vein, the

United States Supreme Court has stated:
                                         34


      [D]ue process does not require a new trial every time a juror has
      been placed in a potentially compromising situation. Were that the
      rule, few trials would be constitutionally acceptable. The safeguards
      of juror impartiality, such as voir dire and protective instructions from
      the trial judge, are not infallible; it is virtually impossible to shield
      jurors from every contact or influence that might theoretically affect
      their vote. Due process means a jury capable and willing to decide
      the case solely on the evidence before it, and a trial judge ever
      watchful to prevent prejudicial occurrences and to determine the
      effect of such occurrences when they happen.

Smith, 455 U.S. at 217. I respectfully dissent.